Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment, filed January 3, 2022, claims 1, 3, 4, 6, 12, 16, 17, 19, 20, 21, 27, and 29 has been amended, and 1-30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 10 paragraph 3, filed January 3, 2022, with respect to claims 1, 17, 27 and 29 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1, 17, 27 and 29 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 11 paragraph 1, filed January 3, 2022, with respect to claims 3 and 19 have been fully considered and are not persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 3 and 19 is maintained. It is unclear whether/how the method of transmitting the UE capability comprises refraining from indicating support for uplink communications in the second subset of bands, since in claim 1, lines 3-5, the method is “transmitting, to a base station, a UE capability for a band combination for a set of bands that comprises a first subset of bands for a first radio access technology and a second subset of bands for a second radio access technology”. Please see below. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 11 paragraph 2, filed January 3, 2022, with respect to claims 4 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 4 and 20 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 12 paragraph 2, filed January 3, 2022, with respect to claim 6 have been fully considered and are not persuasive.  The 35 U.S.C. 112 second paragraph rejection of claim is maintained. It unclear whether / how, “support for reception of messages corresponding to the second radio access technology according to a first timing for reception of messages corresponding to the first radio access technology”. Please see below.
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 12 paragraph 2, filed January 3, 2022, with respect to claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claim 12 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 12 paragraph 4 – page 15, filed January 3, 2022, with respect to claims 1-30 have been fully considered and are not persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. A second ground of rejection is also presented in view of Van Der (US Pub. No.:2019/0281645) 

Regarding amended claim 1, the applicant first argued that, see page 13 paragraph 2 – page 14 paragraph 1, “ … Applicant respectfully submits that the inclusion of band combinations in capability information and the use of throughput requirements as a factor for configuration for ENDC-as taught by Dhanapal at the cited portions-does not teach or suggest "transmitting . .. an indication of a baseband budget value specific to the second radio access technology, the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology," as amended independent claim 1 recites. First, there is no teaching or suggestion in Dhanapal that the indicated band combinations or any other capability information indicates a "baseband budget" whatsoever for the second radio access technology. Further, the generic mentioning of "throughput requirements" as a possible factor for ENDC configuration also does not teach or suggest "an indication of a baseband budget value specific to the second radio access technology," let alone where "the baseband budget value indicat[es] a quantity of baseband resources allocated for communicating using the second radio access technology," as amended independent claim 1 recites. For at least these reasons, Dhanapal fails to cure the deficiencies of Hsu”. 
 
In response to applicant's argument, the examiner respectfully disagrees with the 

	Regarding amended claim 1, Dhanapal teaches a user equipment transmitting an indication for the band combination of “a baseband budget value specific” for communication using second radio access technology (see para. 0019, the capability information include an indication of a plurality of band combinations that the UE determined is utilized for communications with the network (e.g., CA, ENDC, etc.), the capability information enable the network to provide the UE with relevant services, thus, by signaling a plurality of band combinations to the network, the UE is subsequently provided with the radio resources to utilize CA and/or ENDC over one of the advertised band combinations), the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology (see Fig.2, Fig.3, para. 0025, 0041-0044, in 325, the UE 110 transmits the UE capability information to the eNB 120A. The format and contents of the message that includes UE capability information is based on the network protocol. In this exemplary scenario, since the UE 110 is operating in NSA mode for SG, the UE 110 includes capabilities related to the LTE-RAN 120, capabilities related to the SG-NR RAN 122 and capabilities related to ENDC. This may include a plurality of band combinations. Some of the band combinations may relate to CA for LTE-RAN 120, CA for SG-NR 122 and ENDC / an indication for the band combination of a baseband budget for a second radio access technology, see also para. 0045, the network  trigger the eNB 120A to configure the UE 110 with ENDC due, in part, to the band combinations provided in the UE capability information, other factors may include, but are not limited to, throughput requirements for the UE 110 { a baseband budget for a second radio access technology }, signal quality corresponding to the UE 110 network connection, the network architecture (e.g., locations of gNB 122A, gNB 122B) relative to the eNB 120A, network load, see also para. 0047-0054, in step 336, the gNB 122A acknowledgement include information related to the 5G NR connection, such as but not limited to, radio resources that are assigned to the UE 110 / a quantity of baseband resources allocated for communicating using the second radio access technology, see also Fig.4, para. 0060-0063, the network trigger the gNB 122A to configure the UE 110 with CA due, in part, to the band combinations provided in the UE capability information, also the SCell addition request to the gNB 122B  include information related to aspects of the network connection, such as,  UE capability information / the band combination of “a baseband budget value specific” to a second radio access technology, see also para. 0074, Fig.6, para. 0093).
 
The applicant further argued that,  “ … Dependent claims 2-16, 18-26, 28, and 30 each depend from one of independent claims 1, 17, 27, and 29 and are therefore allowable for at least the same reasons that independent claims 1, 17, 27, and 29 are allowable. Dependent claims 2-16, 18-26, 28, and 30 also recite features that are not taught nor suggested by any reference or combination of references. 
Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-16, 18-26, 28, and 30 under 35 U.S.C. § 103 be withdrawn. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons the above claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claim 1 has been amended to recite, " ... an indication of a baseband budget value specific to the second radio access technology, the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology”. Neither the claim nor the specification further describe, “… the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology”. Paragraphs 0074, 0080-0082 of instant application disclose, “Based on receiving the broadcast interest indicator 225-a from the UE 115-c, the base station 105-b may reconfigure the UE 115-c with a CA combination that meets both radio frequency (RF) constraints (for example, a supported bandwidth combination) and baseband constraints (for example, a supported baseband resource allocation for the RATs, In some implementations, the baseband constraints may be defined according to Equation 1 below…, see para. 0074, and “The base station 105-b may determine, based on Equation 1, how many baseband resources may be used by the UE 115-c to receive broadcast signaling, unicast signaling, or both from base stations 105. For example, the base station 105-b may determine that for the UE 115-c to receive the requested broadcast service for the second RAT (for example, LTE), the UE 115-c may use 200 units (T=200) of baseband resources”, see para. 0082).” 
The claims and the specification of the instant application does not describe the method/step, “ a user equipment transmitting ... the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology.” Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0074, 0080-0082) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.


Claims 2-16, 18-26, 28, and 30 are also rejected since they are dependent on the rejected dependent claims 1, 17, 27 and 29, respectfully, as set forth above.


Claims 3, 6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 reads, “wherein transmitting the UE capability comprises refraining from indicating support for uplink communications in the second subset of bands, the refraining from indicating the support indicating that the second subset of bands is for the second radio access technology”.  The "refraining from indicating..." encompasses the case that nothing is indicated. The skilled person would wonder how the second subset of bands is indicated in that case. 
	It is unclear whether/how the method of transmitting the UE capability comprises refraining from indicating support for uplink communications in the second subset of bands, since in claim 1, lines 3-5, “transmitting, to a base station, a UE capability for a band combination for a set of bands that comprises a first subset of bands for a first radio access technology and a second subset of bands for a second radio access technology”.
It is also unclear whether/how the remaining steps of claim 1, lines 7-14 are preformed, since, claims 3, “comprises refraining from indicating support for uplink communications in the second subset of bands, the refraining from indicating the support indicating that the second subset of bands is for the second radio access technology”.
 Claim 3, and corresponding claim 19, is therefore not clear.


Claim 6 reads " support for reception of messages corresponding to the second radio access technology according to a first timing structure asynchronous with a second timing structure for reception of messages corresponding to the first radio access technology". The intended limitations are not clear. 
It unclear whether / how, “support for reception of messages corresponding to the second radio access technology according to a first timing structure asynchronous with a second timing structure for reception of messages corresponding to the first radio access technology”.


For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 12, 14-17, 19, 21, 24-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), and further in view of Dhanapal et al. (US prov. 62/842174).

As per claim 1, Hsu disclose  A method for wireless communications at a user equipment (UE) (see Fig.1, Fig.3 - Fig.6, UE 301), comprising: 
transmitting, to a base station (see Fig.3-6. NR gNB302), a UE capability for a band combination for a set of bands that comprises a first subset of bands for a first radio access technology and a second subset of bands for a second radio access technology (see para. 0024, 0027-0030, FIG. 3 illustrates a simple message flow between a UE 301 and an NR master node gNB 302 and an LTE secondary node eNB 303 for indicating UE category and capability and supporting simultaneous connections with NR and LTE. UE 301 is a multi-RAT UE supporting EN-DC DuCo. In step 311, UE 301 receives a capability enquiry from its master base station gNB 302. In step 321, UE 301 determines its UE category and associated capability that comprises band combination indication and supported baseband feature set indication. In step 331, UE 301 sends its UE category and associated capability to its master node gNB 302), and 
an indication for baseband support for the second radio access technology (see para. 0024, 0027-0030, in step 331, UE 301 sends its UE category and associated capability to its master node gNB 302, and in step 342, gNB 302 determines the UE capabilities and performs inter-node coordination with eNB 303. For example, eNB 302 knows that UE 301 supports EN-DC DuCo and can share RF and baseband capabilities between NR and LTE simultaneously); and 
communicating using the first radio access technology on one or more bands of the first subset of bands and the second radio access technology on one or more bands of the second subset of bands based at least in part on the band combination and the baseband budget value specific to the second radio access technology (see par. 0024, 0027-0030, in step 351, UE 301 establishes a second connection with its secondary node eNB 303 in E-UTRAN, based on the RRC connection reconfiguration, and  UE 301  operation on the first connection and the second connection concurrently under EN-DC DuCo, also  per para. 0030, a first baseband feature set of NR 2CC supporting two CCs with 20+20 or 

Hsu however does not explicitly disclose an indication for the band combination of “a baseband budget value specific” for communication using a second radio access technology, the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology;

Dhanapal however disclose a user equipment transmitting an indication for the band combination of “a baseband budget value specific” for communication using second radio access technology (see para. 0019, the capability information include an indication of a plurality of band combinations that the UE determined is utilized for communications with the network (e.g., CA, ENDC, etc.), the capability information enable the network to provide the UE with relevant services, thus, by signaling a plurality of band combinations to the network, the UE is subsequently provided with the radio resources to utilize CA and/or ENDC over one of the advertised band combinations), the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology (see Fig.2, Fig.3, para. 0025, 0041-0044, in 325, the UE 110 transmits the UE capability information to the eNB 120A. The format and contents of the message that includes UE he SCell addition request to the gNB 122B  include information related to aspects of the network connection, such as, but not limited to, RRC configuration, bearer configuration, UE capability information / the band combination of “a baseband budget value specific” to a second radio access technology, see also para. 0074, Fig.6, para. 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality a user equipment transmitting an indication for the band combination of “a baseband budget value specific” for communication using a second radio access technology, the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology, as taught by Dhanapal, in the system of Hsu, so that a network is enable to provide a UE with relevant services base on the UE 
providing capability information to the network that indicates the radio access capabilities of the UE, see Dhanapal, paragraphs 1-2.

As per claim 3, the combination of Hsu and Dhanaphal disclose the method of claim 1.

Hsu further disclose wherein transmitting the UE capability comprises refraining from indicating support for uplink communications in  the second subset of bands, the refraining from indicating the support indicating that the second subset of bands is for the second radio access technology  (see Fig.4, para. 0029, the second RAT refraining from indicating that the second subset of bands is for uplink communications, the UE transmitting a supported baseband feature set per band for downlink (e.g., box 410)). 

As per claim 12, the combination of Hsu and Dhanapal disclose the method of claim 1.

Dhanapal further disclose the method of further comprising transmitting, to the base station using the first radio access technology, an indication of a relative beamforming weight for receiving transmissions using a first numerology associated with the second radio access technology with reference to a reference numerology associated with the second radio access technology (see para. 0081-0082, the UE 110 apply the same weight to each priority factor. However, the UE 110 also differentiate between a plurality of priority factors by applying a different weight to all or some the implemented priority factors. For example, if the UE 110 were to implement five priority factors mentioned above, the first priority factor is assigned the greatest weight, the second priority factor is assigned the second greatest weight, the third priority factor is assigned the third greatest weight, the fourth priority factor is assigned the fourth greatest weight and the fifth priority factor is assigned the least weight, also, both bands may correspond to
two priority factors, the weight of the first and second priority factor distinguish the first band combination from the second band combination. In a second exemplary configuration the second priority factor may be assigned the greatest weight, the third priority factor may be assigned the second greatest weight, the first priority factor may be assigned the third greatest weight, the fifth priority factor may be assigned the fourth greatest weight and the fourth priority factor may be assigned the least weight. However, the exemplary embodiments are not limited to these examples and may apply any weight to


As per claim 14, the combination of Hsu and Dhanaphal disclose the method of claim 1.

Hsu further disclose wherein the communicating comprises maintaining a first radio access technology connection with the base station while communicating using a second radio access technology connection (see para. 0024, 0027-0030, FIG. 3, Fig.6, para. 0031, the band combination indication comprises a first band index with a first maximum bandwidth for a first radio access technology (RAT) and a second band index with a second maximum bandwidth for a second RAT. In step 603, the UE establishing a first connection with the master node using the first RAT. In step 604, the UE establishes a second connection with a secondary node using the second RAT. The UE operates on the first connection and the second connection within the indicated UE capability concurrently). 

As per claim 15, the combination of Hsu and Dhanaphal disclose the method of claim 1.

Hsu further disclose wherein: the first radio access technology comprises a new radio (NR) technology; and the second radio access technology comprises a long term evolution (LTE) technology (see Fig.3, Fig.6, para. 0031, FIG. 6 is a flow chart of a method of UE category and capability indication for LTE and NR multi-RAT UEs). 

As per claim 16, the combination of Hsu and Dhanaphal disclose the method of claim 1.

Dhanaphal further disclose transmitting the UE capability for the band combination separately from transmitting the indication of the baseband budget value specific to the second radio access technology (see para. 0044-0045, In 325, the UE 110 transmits the UE capability information to the eNB 120A. The format and contents of the message that includes UE capability information is based on the network protocol. In this exemplary scenario, since the UE 110 is operating in NSA mode for SG, the UE 110 includes capabilities related to the LTE-RAN 120, capabilities related to the SG-NR RAN 122 and 

As per claim 17, claim 17 is rejected the same way as claim 1. Hsu also disclose the feature of carrier aggregation (see Fig.4-5, para. 0020-0021, 0029, with carrier aggregation (CA), two or more component carriers (CCs) are aggregated to support wider transmission bandwidth up to 100 MHz. The demand for higher bandwidth may require exploiting further on CA operation to aggregate cells from different base stations to serve a single UE, called inter-base station carrier aggregation (inter-eNB CA). In DuCo (dual connectivity), a UE is simultaneously connected to a master BS node and a secondary BS node and the supported baseband feature set per band comprises an index, a maximum bandwidth, and one or more supported baseband feature set per CC indexes. The supported baseband feature set per CC further comprise an index, a supported bandwidth, a supported MIMO layer, a supported modulation, and a supported subcarrier spacing per CC, as depicted by 430 or 440); and Dhanaphal also disclose the feature of carrier aggregation (see Fig.4-5, para. 0018-0019, a network that includes 5G new radio (NR) radio access technology (RAT) and Long-Term Evolution (LTE) RAT. The network may support carrier aggregation (CA) and/or LTE-NR dual-connectivity (ENDC). CA and ENDC will be described in detail below. However, both CA and ENDC relate to the UE being configured with a plurality of component carriers (CCs). Each CC may represent a channel that facilitates communication between the UE and the network over a particular frequency band. A plurality of CCs may correspond to the same frequency band, each CC may correspond to a different band or a combination thereof. Further, each CC has a particular bandwidth, the more CCs the UE is configured with the more bandwidth that is available for communications with the network).

As per claim 19, the combination of Hsu and Dhanaphal disclose the method of claim 17.

Hsu further disclose wherein receiving the UE capability comprises: determining that the UE refrains from indicating support for uplink communications in the second subset of bands; and determining that the second subset of bands is for the second radio access technology based at least in part on the UE 

As per claim 21, the combination of Hsu and Dhanaphal disclose the method of claim 17.

Dhanaphal further disclose wherein configuring the UE with the carrier aggregation configuration comprises deconfiguring a component carrier for the first radio access technology based at least in part on the baseband budget value specific to the second radio access technology (see para. 0111, 0047-0048, 0057-0058, in 340, the eNB 120A sends a RRC connection reconfiguration to the UE 110. The format and contents of this message is based on the corresponding network protocol. The RRC connection reconfiguration may include information, such as but not limited to, 5G NR radio resources 

As per claim 24, the combination of Hsu and Dhanaphal disclose the method of claim 17.

Hsu further disclose wherein configuring the UE with the carrier aggregation configuration comprises configuring the UE to receive transmissions for the first radio access technology and the second radio access technology from the base station (see para. 0022, gNB 101 is a master node and eNB 102 is a secondary node. UE 103 sends band combination indication and baseband feature set indication to master node eNB 101. UE 103 is then configured by gNB 101 to operate over LTE connection with eNB 102 and over NR connection with gNB 101 concurrently). 

As per claim 25, the combination of Hsu and Dhanaphal disclose the method of claim 17.

Hsu further disclose wherein configuring the UE with the carrier aggregation configuration comprises: configuring the UE to receive transmissions for the first radio access technology from the base station and to receive transmissions for the second radio access technology from a non-serving base station in a frequency subband, the method further comprising: refraining from communicating in the frequency subband (see Fig.1. para. 0020, 0026, Fig.3, para. 0027, FIG. 3 illustrates a simple message flow between a UE 301 and an NR master node gNB 302 and an LTE secondary node eNB 303 for indicating UE category and capability and supporting simultaneous connections with NR and LTE. UE 301 is a multi-RAT UE supporting EN-DC DuCo. In step 311, UE 301 receives a capability enquiry from its master base station gNB 302. In step 321, UE 301 determines its UE category and associated capability that 

As per claim 27, claim 27 is rejected the same way as claim 1.  Hsu also disclose An apparatus for wireless communications at a user equipment (UE) (see Fig 1-3, UE 201) , comprising: a processor (see Fig.2, processor 212); memory (see Fig.2, Memory 211) coupled with the processor; and instructions stored in the memory and executable by the processor (see para 0024-0026, memory 211 stores program instructions and data to control the operations of UE 201, and the function modules, when executed by processor 212 (via program instructions and data contained in memory 211), interwork with each other to allow UE 201 to perform the embodiments of the present invention). 

As per claim 29, claim 29 is rejected the same way as claim 1. An apparatus for wireless communications at a base station (see Fig.1-3, gNB 302), comprising: a processor (see Fig.3, gNB 302 with a CPU); memory (see Fig.3, gNB 302 with a memory for storing). 

Claims 2, 4, 13, 18, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), in view of Dhanapal et al. (US prov. 62/842174), and further in view of Qualcomm (QUALCOMM INCORPORATED: "eMBMS Capability & Signaling Indication", 3GPP DRAFT; R2-1805619_EMBMS CAPABILITY SIGNALING INDICATION_V3, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE).

As per claim 2, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose wherein the communicating comprises: transmitting or receiving a unicast transmission using the first radio access technology on the one or more bands of the first subset of bands; and receiving a broadcast transmission using the second radio access technology on the one or more bands of the second subset of bands. 

Qualcomm however disclose wherein the communicating comprises: transmitting or receiving a unicast transmission using the first radio access technology on the one or more bands of the first subset of bands; and receiving a broadcast transmission using the second radio access technology on the one or more bands of the second subset of bands (see section 2.3, In Rel-14, the notion of "Receive-only mode", a UE can receive MBMS service from a third party eNB while having a unicast connection with a different eNB. “MBMS interest indicator” allows a UE to tell the eNB that it is receiving/interested on receiving MBMS from a given frequency. The eNB can use this information to configure the UE with a given CA combination that allows the UE to keep receiving the MBMS service. - In order to send MBMS interest indicator, the eNB has to broadcast SIB15, according to TS 36.331. If the UE is in receive-only mode with a separate eNB, the serving eNB for unicast may not broadcast SIB15 for the other eNB). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality a user equipment transmitting an indication for the band combination of a baseband budget for a second radio access technology, as taught by Qualcomm, in the system of Hsu and Dhanapal, so as to provide a mechanism to inform the serving eNB of the reception of MBMS services on receive mode only, see Qualcomm, see section 2.3.

As per claim 4, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose wherein transmitting the UE capability comprises indicating the second subset of bands for the second radio access technology by 

Qualcomm however disclose wherein transmitting the UE capability comprises indicating the second subset of bands for the second radio access technology by indicating that the second subset of bands is for reception of broadcast transmissions transmitted in a receive-only mode format (see section 2.3, a UE can receive MBMS service from a third party eNB while having a unicast connection with a different eNB. 'MBMS interest indicator' allows a UE to tell the eNB that it is receiving/interested on receiving MBMS from a given frequency. The eNB can use this information to configure the UE with a given CA combination that allows the UE to keep receiving the MBMS service). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the UE capability comprises indicating the second subset of bands for the second radio access technology by indicating that the second subset of bands is for reception of broadcast transmissions transmitted in a receive-only mode format, as taught by Qualcomm, in the system of Hsu and Dhanapal, so as to provide a mechanism to inform the serving eNB of the reception of MBMS services on receive mode only, see Qualcomm, see section 2.3.

As per claim 13, the combination of Hsu and Dhanapal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose the method further comprising receiving, from the base station using the first radio access technology, system information indicating an available service for receiving broadcast information using the second radio access technology. 

Qualcomm however disclose a method further comprising receiving, from the base station using the first radio access technology, system information indicating an available service for receiving broadcast 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality a method further comprising receiving, from the base station using the first radio access technology, system information indicating an available service for receiving broadcast information using the second radio access technology, as taught by Qualcomm, in the system of Hsu and Dhanapal, so as to provide a mechanism to inform the serving eNB of the reception of MBMS services on receive mode only, see Qualcomm, see section 2.3.

As per claim 18, claim 18 is rejected the same way as claim 2.
As per claim 20, claim 20 is rejected the same way as claim 4.
As per claim 26, claim 26 is rejected the same way as claim 13.
As per claim 28, claim 28 is rejected the same way as claim 2.
As per claim 30, claim 30 is rejected the same way as claim 2.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), in view of Dhanapal et al. (US prov. 62/842174), and further in view of RAN2 (RAN2: "LS for inclusion of Receive Only Mode MBMS service parameters in USO", 3GPP DRAFT; R1-1901489(R2-1818960), 3RD GENERATION PARTNERSHIP PROJECT (3GPP)).

As per claim 5, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose wherein transmitting the UE capability comprises indicating, for each band of the second subset of bands for the second radio access technology, support for one or more of broadcast communications or unicast communications. 

RAN2 however disclose wherein transmitting the UE capability comprises indicating, for each band of the second subset of bands for the second radio access technology, support for one or more of broadcast communications or unicast communications (see section 1,  "explicit baseband capability for MBMS").

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the UE capability comprises indicating the second subset of bands for the second radio access technology by indicating that the second subset of bands is for receive-only mode broadcast reception, as taught by RAN2, in the system of Hsu and Dhanapal, so as to enable the UE to include in the MBMS interest indication the carrier numerology and bandwidth information of MBMS service that it is receiving or interested to receive from a different eNB, see RAN2, see section 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), in view of Dhanapal et al. (US prov. 62/842174), and further in view of Kubota (US Pub. No.:2018/0084539).

As per claim 6, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose wherein transmitting the UE capability comprises indicating, for the band combination, support for reception of messages corresponding to the second radio access technology according to a first timing structure asynchronous with a second timing structure for reception of messages corresponding to the first radio access technology. 

Kubota however disclose wherein transmitting the UE capability comprises indicating, for the band combination, support for reception of messages corresponding to the second radio access technology according to a first timing structure asynchronous with a second timing structure for reception of messages corresponding to the first radio access technology (see Fig.1, para. 0061-0062, base station 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the UE capability comprises indicating, for the band combination, support for reception of messages corresponding to the second radio access technology according to a first timing structure asynchronous with a second timing structure for reception of messages corresponding to the first radio access technology, as taught by Kubota, in the system of Hsu and Dhanapal, so as to provide UE capability determination and reporting for coordination across multiple RATs or for single-RAT connectivity where UE capabilities may change or capability reporting may be performed based on capability groups. Such UE capability reporting may provide information on UE capabilities to a base station prior to a reconfiguration of a connection with the UE, in order to allow a base station to reconfigure the connection in accordance with the current UE capabilities, see Kubota, see paragraphs 52-54.

Claims 7-9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), in view of Dhanapal et al. (US prov. 62/842174), and further in view of CATT (CATT: "Enhancements on MBMS Service Continuity", 3GPP DRAFT; R2-123330 ENHANCEMENTS ON MBMS SERVICE CONTINUITY, 3RD GENERATION PARTNERSHIP PROJECT (3GPP)).

As per claim 7, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose the method further comprising transmitting, to the base station, an interest indicator for the UE indicating that the UE is interested in receiving a broadcast transmission using the second radio access technology. 

CATT however a method comprising transmitting, to the base station, an interest indicator for the UE indicating that the UE is interested in receiving a broadcast transmission using the second radio access technology (see section 1, MBMSinterectindication). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising transmitting, to the base station, an interest indicator for the UE indicating that the UE is interested in receiving a broadcast transmission using the second radio access technology, as taught by CATT, in the system of Hsu and Dhanapal, so as to provide the UE with better MBMS service continuity, see CATT, see section 1.

As per claim 8, the combination of Hsu, Dhanaphal and CATT disclose the method of claim 7.

CATT further disclose the method further comprising receiving, from the base station, an indication that the base station supports reception of the interest indicator, wherein transmitting the interest indicator is based at least in part on receiving the indication that the base station supports reception of the interest indicator ("Presence of the new MBMS SIB indicates to the UE that the NW supports reception of the MBMSlnterestlndication").
 
As per claim 9, the combination of Hsu, Dhanaphal and CATT disclose the method of claim 7.

CATT further disclose wherein the interest indicator comprises one or more of a numerology indicator, a bandwidth indicator, a frequency indicator, a priority value of broadcast communications, a priority value of unicast communications, or a temporary mobile group identity (see section 1, "include the numerology and bandwidth").
 
As per claim 22, claim 22 is rejected the same way as claim 7.

As per claim 23, claim 23 is rejected the same way as claim 8.

Claims 7 (second rejection), 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), in view of Dhanapal et al. (US prov. 62/842174),  and further in view of Qualcomm (QUALCOMM INCORPORATED: "eMBMS Capability & Signaling Indication", 3GPP DRAFT; R2-1805619_EMBMS CAPABILITY SIGNALING INDICATION_V3, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE).

As per claim 7, the combination of Hsu and Dhanaphal disclose the method of claim 1.

The combination of Hsu and Dhanaphal however does not explicitly disclose the method further comprising transmitting, to the base station, an interest indicator for the UE indicating that the UE is interested in receiving a broadcast transmission using the second radio access technology. 

Qualcomm however a method comprising transmitting, to the base station, an interest indicator for the UE indicating that the UE is interested in receiving a broadcast transmission using the second radio access technology (see section 2.3, MBMS interest indication). 



As per claim 10, the combination of Hsu, Dhanaphal and Qualcomm disclose the method of claim 7.

Qualcomm further disclose receiving, from the base station, a carrier aggregation configuration supporting the first radio access technology and the second radio access technology, wherein the communicating is based at least in part on the carrier aggregation configuration (see section 2.3 "CA combination" and the references to unicast and broadcast). 

As per claim 11, the combination of Hsu, Dhanapal and Qualcomm disclose the method of claim 10.

Qualcomm further disclose wherein the carrier aggregation configuration configures the UE to receive broadcast transmissions from the base station and unicast transmissions from the base station or configures the UE to receive unicast transmissions from the base station and broadcast transmissions from a non-serving base station (see section 2.3 "CA combination" and the references to unicast and broadcast).  
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection
Claims 1, 17, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No.: 2018/0343697), and further in view of Van Der et al. (US Pub. No.:2019/0281645).

As per claim 1, Hsu disclose  A method for wireless communications at a user equipment (UE) (see Fig.1, Fig.3 - Fig.6, UE 301), comprising: 
 In step 311, UE 301 receives a capability enquiry from its master base station gNB 302. In step 321, UE 301 determines its UE category and associated capability that comprises band combination indication and supported baseband feature set indication. In step 331, UE 301 sends its UE category and associated capability to its master node gNB 302), and 
an indication for baseband support for the second radio access technology (see para. 0024, 0027-0030, in step 331, UE 301 sends its UE category and associated capability to its master node gNB 302, and in step 342, gNB 302 determines the UE capabilities and performs inter-node coordination with eNB 303. For example, eNB 302 knows that UE 301 supports EN-DC DuCo and can share RF and baseband capabilities between NR and LTE simultaneously); and 
communicating using the first radio access technology on one or more bands of the first subset of bands and the second radio access technology on one or more bands of the second subset of bands based at least in part on the band combination and the baseband budget value specific to the second radio access technology (see par. 0024, 0027-0030, in step 351, UE 301 establishes a second connection with its secondary node eNB 303 in E-UTRAN, based on the RRC connection reconfiguration, and  UE 301  operation on the first connection and the second connection concurrently under EN-DC DuCo, also  per para. 0030, a first baseband feature set of NR 2CC supporting two CCs with 20+20 or 20+40 MHz, and a second baseband feature set of NR 3CC supporting three CCs with 20+20+20 MHz. For band combination BC#2, it comprises NR band X with 20 MHz maximum BW, and NR band Z with 40 MHz maximum BW. BC#2 also include indexes that refer to the corresponding baseband feature sets, e.g., a first baseband feature set of NR 2CC supporting two CCs with 20+20 or 20+40 MHz, and a second baseband feature set of NR 3CC supporting three CCs with 20+20+20 MHz. Similarly, for band combination BC#3, it comprises LTE band X with 20 MHz maximum BW, and NR band Y with 40 MHz 

Hsu however does not explicitly disclose an indication for the band combination of “a baseband budget value specific” for communication using a second radio access technology and the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology;

Van Der however disclose a user equipment transmitting an indication for the band combination of “a baseband budget value specific” for communication using second radio access technology and the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology (see para. 0030, 0034-0037, the UE indicates a shared resource to the first node, the first node indicates to the UE how much of the shared resource is to be allocated to the second node and the second node requests a different allocation if required, the shared resource may be a shared buffer or a baseband processing capability and  the first node negotiates the UE configuration with the second node on the basis of maximizing a selected parameter, the selected parameter is data throughput, the data throughput is weighted by one or more of UE cost and system cost, “a baseband budget value specific” for communication using second radio access technology, see also Fig.2, para. 0080,  the UE informs LTE network (eNB), in message 2, within LTE capabilities how its LTE capabilities are impacted by conflicting 5G configurations / the band combination of “a baseband budget value specific” to a second radio access technology, see also Fig.13, para. 0179, the UE indicates how specific capabilities are affected by reduced baseband processing. For example, the value of an LTE capability may decrease with 10 for every increase of 50 Mbps in NR throughput. This is illustrated in the table of FIG. 13, showing the baseband budget value indicating a quantity of baseband resources allocated for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality a user equipment transmitting an indication for the band combination of “a baseband budget value specific” for communication using a second radio access technology, the baseband budget value indicating a quantity of baseband resources allocated for communicating using the second radio access technology, as taught by Van Der, in the system of Hsu, so as to provide a method of operating a telecommunication system operating in a multi-connectivity configuration, wherein a first node operates a first radio connection using a first Radio Access Technology, RAT, and a second node operates a second radio connection using a second RAT, wherein a User Equipment, UE, operable to communicate over first and second radio connections, is configured on the basis of its capabilities with respect to the first node and its capabilities with respect to the second node, see Van Der, paragraphs 29-31.

As per claim 17, claim 17 is rejected the same way as claim 1.

As per claim 27, claim 27 is rejected the same way as claim 1.
As per claim 29, claim 29 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fwu (US Pub. No.:2018/0007673) – see para. 0039, “the UE may be limited to communicating only using a subset of the RATs, and perhaps only a single RAT, e.g., when the UE is an MTC UE having a limited bandwidth and capabilities. The RAT may depend on the type of UE as well as the operating mode of the UE. For example, some UEs may change mode between a normal mode and an enhanced coverage mode in situations in which the link budget to the nearest serving eNB is worse than a typical link budget value in the network and additional link budget is to be obtained without increasing transmission power Enhanced coverage mode may be employed by a variety of UEs, including a normal UE (e.g., a smartphone or the like), a machine-to-machine (M2M) UE or a stationary wireless UE (i.e., a UE that remains indefinitely in a single location) using MTC. The UE may determine whether additional link budget is desired, as well as how much additional link budget is desired, and enter an appropriate enhanced coverage mode (that provides the appropriate additional link budget). The different enhanced coverage modes may correspond to different RATs. Some UEs, such as low cost, low complexity MTC UEs, further may be band limited and operate in a narrow bandwidth of e.g., to 1.4 MHz, for both control and data channels, leading to the ability to operate, e.g., in a single RAT unless the RAT is modified by the network”.
Negus (US Pub. No.:2017/0318589) – see para. 0073-0078, “The stream-specific and chain-specific transmit beamforming weights are determined at a receiver comprised within at least one of the fixed wireless access radio or the one or more other fixed wireless access radios”.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469